Citation Nr: 1728052	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1948 to October 1954 and from May 1955 to September 1968.  He died in May 2011 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in January 2016 and August 2016, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The Board will proceed with review of the appellant's appeal, as there has been substantial compliance with the January and August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's official death certificate indicates that pulmonary fibrosis was the immediate underlying cause of his death and coronary and carotid atherosclerosis was a contributing condition.

2.  Chronic lymphocytic leukemia/small lymphocytic lymphoma, which was noted during a May 2011 autopsy, has also been identified as a contributory cause of the Veteran's death.

3.  The most probative and competent evidence of record is against a finding that any of the diseases that are listed on the official death certificate or that were identified as additional contributing causes of the Veteran's death were incurred in service, may be presumed to have been incurred in service, or were otherwise related to a period of the Veteran's active service.

4.  At the time of the Veteran's death, service connection was in effect for dermatitis and residuals of laceration of the palmar aspect of the right wrist with partial paresis of the median and radial nerve.

5.  The most probative and competent evidence of record fails to show that a condition for which the Veteran was service connected at the time of his death caused death, contributed substantially or materially to cause death, or aided or lent assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for Dependency and Indemnity Compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.

In this case, the appellant was provided adequate notice in a letter dated in August 2012.  Additionally, pursuant to the duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs), available non-VA treatment records, and multiple VA medical opinions.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

In light of the Board's August 2016 remand, the RO asked the appellant to authorize VA to obtain outstanding records of the Veteran's private treatment.  The appellant did not respond to this request for information.  As VA cannot obtain these records without proper authorization, the Board will review the present appeal based on the evidence currently of record.  See 38 U.S.C.A. § 5103A.

Additionally, in light of the RO's August 2016 request for records related to the Veteran's 1989 claim for federal worker's compensation benefits, the Board notes that the Department of Labor has indicated that there are no records of the Veteran's application for benefits under the Federal Employees Compensation Act.  See August 2016 Report of General Information (VA Form 27-0820).  Accordingly, no further attempts to request this information will be made.

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of her claim.  Appellate review may proceed without prejudice.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

DIC is available to a surviving spouse who is able to establish, among other things, that the Veteran died from a disability of service origin.  38 U.S.C.A. § 1310 (West 2014).  Service connection for the cause of the Veteran's death may be established by showing that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2016).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, leukemia, and sarcoidosis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 C.F.R. § 3.307(a)(3) (2016); 38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014).  Additionally, if a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  38 C.F.R. § 3.303(b).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116 (West 2014).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as ischemic heart disease and Non-Hodgkin's lymphoma, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran died in May 2011.  The official death certificate indicates that pulmonary fibrosis was the immediate underlying cause of death and coronary and carotid atherosclerosis was a contributing condition.  Additionally, in January 2014, a VA physician reported that chronic lymphocytic leukemia was another contributory cause of the Veteran's death.  At the time of the Veteran's death, service connection was in effect for dermatitis (rated 0 percent disabling) and residuals of laceration of the palmar aspect of the right wrist with partial paresis of the median and radial nerve (rated 30 percent disabling).

The appellant has advanced several theories in support of her appeal, to include that the Veteran's death from pulmonary fibrosis was related to exposure to jet fuel and/or asbestos during service; his death was attributable, at least in part, to sarcoidosis related to those same exposures; and his pulmonary fibrosis, atherosclerosis, and/or chronic lymphocytic leukemia began in service.

The evidence reflects that the Veteran complained of respiratory problems during service, to include at the time of his separation examination in March 1968.  His STRs also document substernal discomfort, pressure in his chest, palpitation of his heart due to excessive smoking and obesity, and very occasional slight dizziness.  See STRs dated in October 1954, January 1959, September 1964, and March 1968.  In addition, the appellant, who married the Veteran in 1951, has offered her observations to the effect that the Veteran was "not able to get a deep breath" as far back as the late 1950s or early 1960s, and that his symptoms continued over the years, but that he did not seek medical help.  See, e.g., statement from the appellant dated in August 2012.  Notably, during the Veteran's March 1968 retirement examination, it was noted that his heart, lungs and chest were clinically normal and that he had a clear chest X-ray upon his separation from his last period of service.

A November 2010 private hospital admission report indicates that the Veteran had two months of increasing dyspnea on exertion and pulmonary studies suggested that this was due to restrictive pulmonary disease and pulmonary fibrosis, with possible sarcoidosis seen on chest CT.  A subsequent November 2010 private discharge summary and radiology report document a finding of hypoxemic respiratory failure secondary to pulmonary fibrosis of unclear etiology with bilateral hilar and mediastinal adenopathy that was suggestive of possible sarcoidosis.  The summary indicates that the Veteran's symptoms were progressive over the previous several months.  Notably, a contemporaneous emergency department record indicates that there was no known underlying pulmonary disease in the Veteran's history.

Shortly thereafter, the Veteran underwent a pulmonary medicine consultation at the same hospital.  The consultation report notes that the Veteran had possible asbestos exposure because he worked at an oil refinery for two years, but further questioning indicated that his exposure was "minimal to nil."  The reporting physician also noted that the Veteran was exposed to various hydrocarbons fueling airplanes during service.

A May 2011 autopsy report summary indicates that a lung-only examination supports the interpretation of usual interstitial pneumonia (idiopathic pulmonary fibrosis).  The examining physician noted that there appeared to be a component of superimposed diffuse alveolar damage and underlying emphysema, which was most likely related to the Veteran's smoking history.  Lymphadenopathy with features of chronic lymphocytic leukemia/small lymphocytic lymphoma was also identified.

In January 2014, a VA physician noted that the Veteran's autopsy report documented findings consistent with usual interstitial pneumonia (UIP)/idiopathic pulmonary fibrosis (IPF) and hilar lymphadenopathy with features of indolent chronic lymphocytic leukemia (CLL)/small lymphocytic lymphoma (SLL) (non-Hodgkin's lymphoma).  She opined that the Veteran's death was not caused by or a result of his in-service exposure to jet fuel (benzene) and reasoned that there is no objective evidence that his death was due to his exposures to jet fuel.  Additionally, the Veteran did not have a diagnosis of sarcoidosis, but rather, had a diagnosis of CLL/SLL by autopsy pathology and his death was due to progressive UIP/IPF.

The physician reasoned that the precise factors that initiate the histopathologic processes observed in IPF are unknown and certain risk factors associated with IPF include cigarette smoking, viral infection, environmental pollutants, chronic aspiration, genetic predisposition, and drugs.  The literature has not shown that benzene exposure causes IPF.

Further, CLL is considered to be identical to the mature B-cell neoplasm SLL, which is one of the indolent non-Hodgkin lymphomas, and there are no clearly discernible occupational or environmental risk factors that predispose to CLL.  Although there has been an increase in all other types of leukemias among atomic bomb survivors, there has been no increase in the incidence of CLL, and notwithstanding a few reports of an excess risk of CLL among those with benzene and heavy solvent exposure, these associations have not been proven.

Generally, the medical literature that was reviewed regarding environmental exposures and risk of non-Hodgkin lymphoma was inconsistent and no occupational exposures have been conclusively identified as causal factors; there have been no consistent patterns of significant positive associations.  Specifically, the Institute of Medicine provided a comprehensive assessment of the available scientific literature on the potential health effects of exposure to certain biological, chemical, and environment agents associated with the Gulf War and the committee concluded that there is limited/suggestive evidence of an association between chronic benzene exposure and non-Hodgkin's lymphoma.  However, according to the reporting physician, their conclusion was based on studies that did not have statistically significant results.  The physician also cited to specific studies that noted that no association was found between non-Hodgkin's lymphoma and benzene exposure.

The January 2014 opinion is adequate as the reporting physician provided a sufficiently detailed description of the disease process that led to the Veteran's death, and in light of current medical literature, provided analysis to support her opinion regarding the etiology of the cause of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the January 2014 opinion highly probative, and thus, finds that the competent evidence of record is against finding that the listed causes of the Veteran's death may be attributed to his in-service exposure to jet fuel.

In September 2016, another VA physician opined that it is less likely as not that pulmonary fibrosis, coronary atherosclerosis, carotid atherosclerosis, and/or CLL/SLL had its onset in, or is otherwise attributable to, the Veteran's period of active service.  The physician reasoned that the Veteran's complaints of dyspnea (in October 1954, September 1964, and March 1968); pressure in his chest (September 1964); palpitation of his heart (September 1964); and very occasional slight dizziness (March 1968) are nonspecific and establish no medically identifiable diagnoses; either resolved spontaneously or were never severe enough to result in a medical workup to determine their etiology/significance; and thus are not service connected conditions/symptoms.  According to the reporting physician, the appellant's report that the Veteran was "not able to get a deep breath" as far back as the late 1950s or early 1960s and that his symptoms continued over the years, but that he did not seek medical help, do not allow for service connection since no diagnosis was established during active duty or could be linked to active duty.

The Board finds that this opinion is adequate as the reporting physician provided rationale to support her opinion regarding the etiology of the noted causes of the Veteran's death in light of the evidence of record, to include the Veteran's STRs and the appellant's reports.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  The competent evidence of record is against finding that the listed causes of the Veteran's death had their onset in or are otherwise attributable to the Veteran's active service.

Based on the foregoing, the Board finds that the evidence does not show that the noted principal and contributory causes of the Veteran's death were of service origin; that is, the competent evidence of record fails to show that the Veteran developed these conditions during his service or that he developed these conditions due to his service.

In so finding, the Board notes that the presumption concerning chronic diseases is not applicable because an enumerated 38 C.F.R. § 3.309(a) condition was not shown during his active service or within one year of his discharge from either period of active service, nor was there a showing of post-service continuity of symptomatology of a condition that manifested during service.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

With regard to assessing whether service connection is warranted due to the Veteran's potential exposure to herbicide agents during service, the Board finds that the record does not show herbicide exposure, nor does it show service in an area for which the Veteran would be presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  Thus, neither presumed nor actual exposure to herbicide agents is conceded.

Additionally, with regard to the appellant's report that the Veteran was exposed to asbestos during service and that this exposure caused him to develop pulmonary fibrosis, the Board notes that there is no competent medical evidence in the record to support this assertion.

Although the appellant has not asserted that the Veteran's service-connected dermatitis and residuals of laceration of the palmar aspect of the right wrist with partial paresis of the median and radial nerve contributed substantially or materially to his death, the Board has considered this theory of entitlement and finds that the most probative and competent evidence also fails to show any relationship between his service-connected disabilities and his death.  Specifically, there is no indication that the Veteran's service-connected disabilities (singly or jointly) caused his death, substantially or materially combined to cause death, or aided or lent assistance to the production of death.  Thus, service connection for the cause of the Veteran's death also cannot be granted on this basis.

The Board acknowledges the appellant's contentions, but finds that she is not competent to opine as to the cause of the Veteran's death or diseases processes that may have resulted in his death.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is considered competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether a specific disability is one of service origin and whether his death may be attributed to a specific disability are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that attributes the Veteran's death to his active service.

As the preponderance of the evidence is against finding that the Veteran's pulmonary fibrosis, coronary atherosclerosis, carotid atherosclerosis, and/or CLL/SLL were disabilities of service origin, and is also against finding that a service-connected disability was the principal or contributory cause of the Veteran's death, the Board finds that service connection for the cause of the Veteran's death must be denied.  There is no doubt to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


